Exhibit Appendix A to The Washington Trust Company Annual Performance Plan, which was filed as Exhibit 10.1 to Washington Trust Bancorp, Inc.’s Quarterly Report on Form 10-Q (File No. 000-13091) for the quarterly period ended March31, 2007, has been amended and restated in its entirety as set forth below: Amended and Restated Appendix A to The Washington Trust Company Annual Performance Plan, dated as of March 17, 2008 Appendix A –Target Bonus Awards Target bonus award levels for Executive Officers are as follows: Position Total Target* CEO 45% COO 40% Executive Vice Presidents 30% Senior Vice Presidents 25% * as a percentage of regular earnings Target bonus award levels applicable only to calendar year 2008 were adjusted by the Compensation Committee as outlined below: Position 2008 Adjusted Total Target* CEO 41.15% COO 36.58% Executive Vice Presidents 27.44% Senior Vice Presidents 22.86% * as a percentage of regular earnings
